                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                    3:20CV317

MARK HICKS,                   )
                              )
      Plaintiff,              )
                              )
vs.                           )              ORDER
                              )
TRINET HR III, INC.,          )
                              )
      Defendant.              )
______________________________)

       This matter is before the Court upon Defendant’s Motion for Summary Judgment. A

hearing was held on this motion on June 3, 2021. For the reasons stated in open court at the

conclusion of the hearing,

       IT IS THEREFORE ORDERED that Defendant’s Motion for Summary Judgment is

hereby GRANTED.


                                Signed: June 3, 2021
